Title: Timothy Pickering to Bartholomew Dandridge, Jr., 31 March 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


        
          Sir,
          War Office March 31. 1795.
        
        The inclosed draught of a letter to Mr Seagrove touches on points of such importance, I think it necessary to be submitted to the President’s inspection: and as it respects Mr Seagrove’s letter to the President, the submission is indispensable. The letter with its inclosures accompany my answer, as well as Mr Seagrove’s Talk, which has occasioned many of my observations: but which from its length perhaps the President may not spare time to read. I am yr obt servt
        
          T. Pickering
        
      